—In consolidated tax certiorari proceedings, the appeal is from an order of the Supreme Court, Rockland County (Palella, J.), dated November 16, 1995, which granted the petitioners’ motion for leave to enter judgment based upon *375a stipulation entered into by the parties’ attorneys in open court to reduce assessments and refund the overpayment of taxes.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
The stipulation was never approved by the Town Board of the Town of Orangetown, and, therefore, never became binding upon the appellants (see, Town Law § 68; Hartford Ins. Group v Town of N. Hempstead, 118 AD2d 542; see also, Matter of Dayho Motel v Assessor of Town of Orangetown, 229 AD2d 435; Walentas v New York City Dept. of Ports, 167 AD2d 211, 212). Gold-stein, J. P., Altman, Florio and Luciano, JJ., concur.